United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3648
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
David Ellison,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 2, 2006
                                Filed: November 3, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       David Ellison appeals the 33-month prison sentence the district court1 imposed
after he pleaded guilty to one count of bank fraud, in violation of 18 U.S.C. § 1344.
His counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that the court erred in sentencing Ellison to
imprisonment instead of placing him on home confinement so that he would be able
to continue working to pay restitution and support his family.



      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
       We conclude that the sentence is not unreasonable: the district court properly
considered the 18 U.S.C. § 3553(a) factors in sentencing Ellison at the bottom of the
Guidelines range, and nothing in the record rebuts the presumption that the sentence
is reasonable. See United States v. Booker, 543 U.S. 220, 260-64 (2005) (appellate
courts should review post-Booker sentences for unreasonableness; district courts must
consult Guidelines and take them into account when sentencing, along with other
§ 3553(a) factors); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence
within applicable Guidelines range is presumptively reasonable and burden is on
defendant to rebut that presumption), cert. denied, 126 S. Ct. 840 (2005); United
States v. Tobacco, 428 F.3d 1148, 1151 (8th Cir. 2005) (presumption of
reasonableness can be rebutted if district court failed to consider relevant factor that
should have received significant weight, gave significant weight to improper or
irrelevant factor, or considered only appropriate factors but committed clear error of
judgment in weighing them).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the district court’s judgment and
we grant counsel leave to withdraw.
                        ______________________________




                                          -2-